--------------------------------------------------------------------------------

Exhibit 10.1

CONSULTING SERVICES AGREEMENT




Consulting Services Agreement (this “Agreement”) dated as of October 1, 2007
(“Effective Date”) between Advance Display Technologies, Inc., a Colorado
corporation (the “Company”) and Dwight E. “Jody” Thomas (“Consultant”).


WHEREAS, the Company develops and manufactures fiber optic display screen
systems and Light Emitting Diode (LED) display screen systems;


WHEREAS, Consultant has experience in the area of display technology, marketing
and development;


WHEREAS, the Company wishes to engage the Consultant to provide the Services (as
defined below) on the terms and conditions set forth herein and the Consultant
wishes to be so retained;


NOW THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:




ARTICLE ONE
CONSULTING SERVICES


1.1           Engagement.  The Company hereby agrees to engage the Consultant to
perform the services set forth in Schedule 1 hereto (the “Services”) for the
benefit of the Company and the Consultant agrees to perform such Services on the
terms and conditions set forth herein.  Consultant shall provide a minimum of 16
full days of Services to the Company each month. If Consultant provides less
than 16 days of Services in any calendar month, Consultant’s compensation for
such month will be proportionately reduced to reflect the amount of Services
actually provided.  If Consultant provides more than 16 days of Services in any
calendar month, Consultant will not be entitled to additional compensation on
account thereof.  The Company or Consultant may request that the Services be
provided on specific days of the month, in which case the parties shall make all
reasonable efforts to accommodate that request.


1.2           Reporting & Billing.  Consultant shall provide a monthly invoice
to the Company for the Services for each calendar month.  Each invoice shall
include the amount being billed, the number of days spent providing the Services
to the Company, the dates such services were provided, the location at which the
Services were provided and a brief description of the nature of the Services
provided that month.  The Company shall have the right to request written
reports at any time during the term of this Agreement, which shall be furnished
within 30 days after such request, describing the progress, status of, data,
costs and other matters pertaining to the Services as the Company shall request.
The Company may freely utilize all such information arising out of the
performance of the Services under this Agreement in any manner desired.


1.3           Location.  The Services shall be performed at such place or places
and at such time or times, as the Company and Consultant shall reasonably agree.


1.4           Authorized Service Providers.  All Services shall be performed by
the Consultant and not by any other person.


1.5           Supervising Officer.  The Consultant shall report directly to the
President of the Company.  Only the President of the Company may assign tasks to
the Consultant under this Agreement.

Page 1 of 13 


--------------------------------------------------------------------------------





ARTICLE TWO
COMPENSATION


2.1           Compensation.


a) Cash compensation.  Beginning October 1, 2007, the Company will pay to
Consultant cash compensation of $13,500 per month.


b)  Stock Options.  Consultant will be eligible to receive, but it is not
guaranteed the grant of, options to purchase shares of the Company Common Stock
in such amounts and subject to such terms and conditions as may be determined by
the Compensation Committee of the Company’s Board of Directors.  The grant of
options may be evidenced by a separate agreement between Consultant and the
Company.


2.2           Reimbursement.  The Company will reimburse Consultant for any
reasonable expenses incurred by Consultant in connection with Consultant’s
performance of the Services, provided, however, that any expense exceeding $500
must be pre-approved by the Company.  Reimbursement for travel related expenses
will not include routine travel to and from work.  All requests for
reimbursement for expenses must be accompanied by documentation in form and
detail satisfactory to the Company.


2.3           Invoicing.  Consultant will provide the Company with monthly
invoices for the performance of Services hereunder.  Invoices will itemize all
reimbursable costs incurred.  Invoices will be payable by the Company within
thirty (30) days of receipt.




ARTICLE THREE
WARRANTIES AND COVENANTS OF CONSULTANT


3.1           Consultant’s Warranties.  The Consultant represents and warrants:


(a) Consultant has not entered into any agreement, whether written or oral, in
conflict with this Agreement; and


(b) Consultant has the full power and authority to enter into this Agreement.


3.2           Consultant’s Covenants.  Consultant:


(a) agrees that, if he is appointed to be the Company’s Executive Vice President
of Sales and Marketing and Chief Technology Officer (“EVP-Sales & Marketing /
CTO”) by the Company’s Board of Directors, Consultant will accept such
appointment and perform the duties and fulfill the obligations of such position,
as designated by the Company’s Board of Directors, provided, however, that
Consultant shall remain an independent contractor of the Company  and not an
employee of the Company;


(b) shall exercise only such powers and perform such duties as may from time to
time be vested in Consultant or assigned to Consultant by the Company,
including, in the event of his appointment as EVP-Sales & Marketing / CTO, those
powers and duties expressly granted to him by the Company’s Board of Directors,
provided, however, that nothing herein shall be deemed to entitle Consultant to
such appointment or to such powers or duties, since the Company may at any time,
without prior notice, remove Consultant from such position, which removal may or
may not, in the Company’s discretion, also terminate this Agreement;

Page 2 of 13  


--------------------------------------------------------------------------------



(c) shall perform the Services for the Company to the best of Consultant’s skill
and ability;


(d) shall comply with all standards of safety, take due regard and comply with
the safety regulations of the Company and all statutory provisions in effect and
report to the Company any incident which could give rise to unsafe working
conditions or practices;


(e) shall not assign or subcontract performance of this Agreement or any of the
Services to any person, firm, company or organization without the Company’s
prior written consent; and


(f) shall not, during the term of this Agreement, enter into any other
agreement, whether written or oral, which would conflict with Consultant’s
obligations hereunder.




ARTICLE FOUR
ADDITIONAL COVENANTS OF CONSULTANT




4.1           Non-Competition; Non-Solicitation; Non-Disparagement.  Consultant
acknowledges that, in the course of Consultant’s engagement the Company and/or
its affiliates and their predecessors, Consultant has become familiar, or will
become familiar, with the Company’s Confidential Information (including trade
secrets) and that Consultant’s services have been and will be of special, unique
and extraordinary value to the Company.  As consideration for the payment of
consulting fees under this Agreement, Consultant agrees that, during the period
of Consultant’s engagement by the Company and for twelve (12) months after the
date of termination of Consultant’s engagement by the Company, Consultant shall
not, directly or indirectly through any other person or entity, (a) induce any
employee or contractor of the Company to leave the employ of the Company,
otherwise interfere with such relationships or directly or indirectly hire, or
participate in the hiring of, any such employee or contractor, (b) solicit the
business (as it relates to the Company’s current business or any business in
which it becomes involved) of any client or customer of the Company other than
on behalf of the Company or induce or attempt to induce any customer, licensee,
client, vendor or other business relation of the Company to discontinue or
reduce its business with the Company, (c) interfere with the business of the
Company, (d) engage in competition with the business of the Company, (e) own,
manage, control, participate in, consult with, render services for or in any
manner engage in or represent any business that is competitive with the Company
or any current or prospective product or service of the Company, or (f) publicly
or privately (to any current or prospective client, competitor or customer of
the Company) disparage the Company or its employees.  It is agreed that, if for
any reason a restriction set forth in this subsection is found by any court of
competent jurisdiction to be invalid or unenforceable, such restriction shall
not be void but shall instead be interpreted and reformed to extend over the
maximum period of time, range of activities or geographic area as to which it
may be valid or enforceable.


4.2           Confidentiality.  The Company has developed or has otherwise
obtained proprietary rights in certain design and development data,
documentation, algorithms, programs, technical descriptions, techniques,
processes, process parameters, methods, practices, designs, specifications,
materials, customer lists, supplier lists, technical plans, business plans,
implementation plans, marketing plans, contractual information, financial
information, patents, trade secrets and other confidential information (the
“Confidential Information”) relating to the Company’s business.  Accordingly,


 
1.
Consultant acknowledges and agrees that the Confidential Information is a
valuable proprietary asset of the Company, the design and development of which
have involved the expenditure of substantial amounts of money and the use of
substantial skills over a long period of time.


Page 3 of 13  


--------------------------------------------------------------------------------





 
2.
Consultant agrees that disclosure by the Company to Consultant of any of the
Confidential Information, whether written, oral, or in machine-readable form, is
made in strictest confidence and that:



 
a.
Consultant will make best efforts to maintain the Confidential Information as
confidential and secret.



 
b.
Consultant will not disclose the Confidential Information to any person or
entity without the prior written consent of the Company, and without first
obtaining from each such person or entity an agreement substantially identical
to this Agreement in form and content.



 
c.
Consultant agrees not to use the Confidential Information for any purpose other
than for the benefit of the Company.



 
d.
The Confidential Information will, at all times, be and remain the property of
the Company.



 
e.
Any modifications or additions to or derivation of the Confidential Information,
or any other work product produced by Consultant under the direction of the
Company, or produced in any way as a consequence of Consultant’s engagement with
the Company, will be considered as part of the Confidential Information at the
time of its creation and will be subject to the terms and Conditions of this
Agreement.



 
3.
The foregoing confidentiality obligation of this Agreement will be binding on
Consultant as long as any part of the Confidential Information disclosed or
delivered to Consultant or created by Consultant remains confidential, except
that Consultant has no obligation with respect to any Confidential Information
which:



 
a.
is shown to be in the public domain prior to disclosure by the Company;



 
b.
becomes part of the public domain, by publication or otherwise, through no
unauthorized act or omission by Consultant;



 
c.
is lawfully in Consultant’s possession prior to disclosure by the Company; or



 
d.
is approved for release by written authorization of the Company.

.





Page 4 of 13  


--------------------------------------------------------------------------------



ARTICLE FIVE
INTELLECTUAL PROPERTY


5.1           Inventions and Original Works Assigned to the Company.  Consultant
agrees to make prompt written disclosure to the Company, to hold in trust for
the sole right and benefit of the Company, and hereby assigns to the Company all
of Consultant’s right, title and interest in and to any business, service and
product ideas, inventions, original works of authorship (published or not),
developments, improvements or trade secrets that Consultant may solely or
jointly conceive or reduce to practice, or cause to be conceived or reduced to
practice, during the period of Consultant’s engagement by the Company except for
such work that Consultant performs for clients of Emergent Communications
Technology, Inc. other than the Company and which is acknowledged in writing as
non-infringing work by the President of the Company.  .


5.2           Works Made for Hire.  Consultant acknowledges that all original
works of authorship which Consultant makes (solely or jointly with others)
within the scope of Consultant’s engagement and which are protectable by
copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C., Section 101), and are automatically deemed to
be owned by the Company.


5.3           Obtaining Letters Patent, Copyright Registrations and Other
Protections.  Consultant will assist the Company in every proper way to obtain
and enforce United States and foreign proprietary rights relating to any and all
inventions, original works of authorship, developments, improvements or trade
secrets of the Company in any and all countries.  To that end, Consultant will
execute, verify and deliver (1) such documents and perform such other acts
(including appearing as a witness) as the Company may reasonably request for use
in applying for, obtaining, perfecting, evidencing, sustaining and enforcing
such proprietary rights and the assignment thereof, and (2) assignments of such
proprietary rights to the Company or its designee.  Consultant’s obligation to
assist the Company with respect to proprietary rights in any and all countries
shall continue beyond the termination of Consultant’s engagement, but the
Company shall compensate Consultant at a reasonable rate after Consultant’s
termination for the time Consultant actually spends at the Company’s request on
such assistance.


5.4           Company as Agent and Attorney-in-Fact.  In the event the Company
is unable for any reason, after reasonable effort, to secure Consultant’s
signature on any document needed in connection with the actions specified in the
preceding paragraph, Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by Consultant.  Such appointment is coupled with an
interest.  Consultant hereby waives and quitclaims to the Company any and all
claims of any nature whatsoever which Consultant now or may hereafter have for
infringement of any proprietary rights assigned to the Company.


5.5           Invention Ownership.  Consultant owns all or partial interest in
the inventions, if any, listed on the attachment to this Agreement, which are
related to the Company’s business, but which are expressly reserved and excepted
from the provisions of this Agreement because they were completed prior to
commencement of Consultant’s engagement by the Company.


ARTICLE SIX
RELATIONSHIP OF THE PARTIES


6.1           Relationship.  The relationship of Consultant to the Company will
be one of independent contractor and at no time will Contractor hold itself out
to be an employee of the Company or represent itself, either directly or
indirectly, as being connected with or interested in the business of the
Company.

Page 5 of 13


--------------------------------------------------------------------------------





6.2           No Withholding.  No amount will be deducted or withheld from the
Company’s payment to Consultant for state, federal or local taxes.  No FICA,
FUTA, SDI or state unemployment taxes will be payable by the Company on
Consultant’s behalf and Consultant will be solely responsible for and will pay
such taxes.


6.3           Benefits.  Consultant shall not claim the status, prerequisites or
benefits of a Company employee.  Consultant agrees that Consultant is not
eligible for coverage or to receive any benefit under any Company employee
benefit plan or employee compensation arrangement, including without limitation,
any and all medical and dental plans, bonus or incentive plans, retirement
benefit plans, stock plans, disability benefit plans, life insurance and any and
all other such plans or benefits.  Even if Consultant were to become or be
deemed to be a common-law employee of the Company, Consultant still shall not be
eligible for coverage or to receive any benefit under any Company employee
benefit plan or any employee compensation arrangement with respect to any period
during which the Company classified the individual as a Consultant.


6.4           Indemnification.  This Agreement constitutes a contract for the
provision of Services and not a contract for employment and, accordingly,
Consultant will be fully responsible for and will indemnify the Company for and
in respect of any state, local or federal taxes or fees including without
limitation, income tax withholding, employment and self-employment taxes, FUTA,
SDI and state unemployment taxes together with any other liability, deduction,
contribution, assessment or claim arising from or made in connection with the
performance by the Company of its obligations under this Agreement or the
performance by the Consultant of the Services.  The Consultant will further
indemnify the Company against all reasonable costs and expenses and any penalty,
fine or interest incurred or payable by the Company in connection with or in
consequence of such liability, deduction, contribution, assessment or
claim.  The Company may, at its option, satisfy such indemnity (in whole or in
part) by way of deduction from the fees and/or expenses payable by the Company
to Consultant hereunder.


6.4           Tax.  Consultant will be responsible for making appropriate
filings and payments to the federal, state and local taxing authorities,
including payments of all withholding and payroll taxes due on compensation
received hereunder, estimated income payments, employment and self-employment
taxes, if applicable.


6.5           Worker’s Compensation.  Consultant acknowledges that if Consultant
is injured while performing work for the Company hereunder, Consultant will not
be covered for such injury under the Company’s insurance policies, including
under any Worker’s Compensation coverage provided for the Company’s employees
and further acknowledges that Consultant is solely responsible for providing
Worker’s Compensation insurance for Consultant and Consultant’s employees.




ARTICLE SEVEN
TERM AND TERMINATION


7.1           Term. This Agreement shall terminate one (1) year from the
Effective Date.  At the end of the one (1) year term (the “Initial Term”), this
Agreement may be renewed for such additional period(s) of time on equivalent
terms and conditions with the mutual written consent of the parties (“Renewal
Terms”).  In the event this Agreement is not renewed, all unvested options
granted pursuant to Section 2.1(b) shall nonetheless continue to vest until
fully vested.  In the absence of a written extension of this Agreement, the
Company’s continued payment of the monthly compensation fee to Consultant after
the end of the one (1) year term shall operate to extend the Agreement for the
month(s) the fee is so paid by the Company.

Page 6 of 13  


--------------------------------------------------------------------------------





7.2           Termination.  This Agreement may be terminated by either party
upon the breach of a material term hereof by the other party, which breach
remains uncured for thirty (30) days after the date that the non-breaching party
has served written notice on the other party.  Any such notice will set forth
the basis of such breach and the non-breaching party's intent to terminate the
Agreement.  Either party may terminate this Agreement at any time after the
Initial Term without any reason for termination by giving sixty (60) days notice
of the party’s intent to terminate the Agreement without cause.


7.3           Effect of Termination.  Upon the termination of this Agreement,
each party shall be released from all obligations and liabilities hereunder
except those arising under Articles Four, Five, Six and Eight.


ARTICLE EIGHT
MISCELLANEOUS


8.1           Waiver. None of the terms of this Agreement may be waived except
by an express agreement in writing signed by the party against whom enforcement
of such waiver is sought.  The failure or delay of either party in enforcing any
of its rights under this Agreement shall not be deemed a continuing waiver of
such right.


8.2           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the parties (whether written or oral)
relating to said subject matter, including but not limited to the April 3, 2007
Consulting Agreement between Consultant and the Company.  .


8.3           Amendments.  This Agreement may not be released, discharged,
amended or modified in any manner except by an instrument in writing signed by
Consultant and a duly authorized officer of the Company.


8.4           Assignment.  The Company has specifically contracted for the
Services of Consultant and, therefore, Consultant may not assign or delegate
Consultant’s obligations under this Agreement, either in whole or in part,
without the prior written consent of the Company.


8.6           Severability.  If any provision of this Agreement is, becomes, or
is deemed invalid, illegal or unenforceable in any jurisdiction, such provision
shall be deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it can not be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.


8.7           Headings. Article and Section headings contained in the Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.


8.8           Notices.  All notices provided for in this Agreement shall be in
writing and shall be deemed effective when either served by personal delivery or
sent by express, registered or certified mail, postage prepaid, return receipt
requested, to the other party at the corresponding mailing address set forth
below or at such other address as such other party may hereafter designate by
written notice in the manner aforesaid


8.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same document, binding on all parties notwithstanding
that each of the parties may have signed different counterparts.

Page 7 of 13   


--------------------------------------------------------------------------------





8.10           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado and the parties to this
Agreement hereby submit to the exclusive jurisdiction of the courts, both state
and federal, in the County of Denver, State of Colorado.


8.11           Public Announcements.  Consultant may not make any press release,
statement or public announcement that mentions or refers to the Company without
the Company’s prior written consent.

Page 8 of 13 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.


CONSULTANT


____________________________________


Dwight E. “Jody” Thomas


 
ADVANCE DISPLAY TECHNOLOGIES, INC.
 
By:  ____________________________________
Matthew W. Shankle, President & CEO



Page 9 of 13  


--------------------------------------------------------------------------------



Schedule 1
Services to be provided by Consultant


Consultant shall provide business advice and related consulting services in the
areas of video display technology, marketing and development as may be
reasonably requested by the President of the Company.  
Page 10 of 13         

--------------------------------------------------------------------------------


Exhibit A

 
Previous Inventions




To:Advance Display Technologies, Inc.


From:                      




1.           Except as listed in Section 2 below the following is a complete
disclosure of all inventions or improvements relevant to the subject matter of
my engagement as a consultant by Advance Display Technologies, Inc. (the
“Company”), that have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my engagement by the Company:
 
¨  No inventions or improvements.
 
¨  Inventions or improvements: 
 
¨ Additional sheets attached.
 
2.           Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following parties:
 
Invention or
Improvement                                                                           Party                                           Relationship
 


 
¨ Additional sheets attached.
 

Page 11 of 13         


--------------------------------------------------------------------------------



3.           I propose to bring to my engagement the following devices,
materials and documents of a former employer or other person to whom I have an
obligation of confidentiality that are not generally available to the public,
which materials and documents may be used in my engagement pursuant to the
express written authorization of my former employer or such other person (a copy
of which is attached hereto):
 
¨ No inventions or improvements.
 
¨  Inventions or improvements: 
 
¨  Additional sheets attached.
 
Very truly yours,
 
Date:  __________________,
20____                                                                                                
CONSULTANT
 



Page 12 of 13    


--------------------------------------------------------------------------------



LIMITED EXCLUSION NOTIFICATION
FOR
CALIFORNIA RESIDENTS




THIS IS TO NOTIFY you, in accordance with Section 2872 of the California Labor
Code, that the foregoing Agreement between you and the Company may not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:


(1)  
Relate at the time of conception or reduction to practice of the invention to
the Company’s business, or actual or demonstrably anticipated research or
development of the Company;



(2)  
Result from any work performed by you for the Company.



To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision may be against the public policy of the state of California and may be
unenforceable.


This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.


I acknowledge receipt of a copy of this notification.




Date:  __________________,
20___                                                                               
Signature




CONSULTANT




Address




 
Witnessed By:
 
 
Advance Display Technologies, Inc.


By:                                                                


Name:                                                                           


Title:                                                                           







Page 13 of 13  


--------------------------------------------------------------------------------


